DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
This Action is in response to communications filed 12/06/2021.
Claims 1, 9 and 17 have been amended.
Claims 1-20 are pending.

REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-20 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves the aggregation of a plurality of data requests in at least one buffer segment of a data cache and writing the plurality of data requests aggregated in the cache to a persistent data storage after a time delay threshold has been passed to commit the data. The system further determines the percentage of writes that meet a buffer threshold wherein the buffer threshold is a predetermined amount of space in at least one buffer segment of the cache and based on the percentage of writes the system can change the time delay threshold to commit data aggregated in the cache to the persistent storage. The buffer segment is organized into a plurality of serialized positions wherein the plurality of data requests of a plurality of sizes are stored in assigned positions using a caching algorithm.
The prior art deemed of closest relevance to the claimed invention, Sterns et al. (US 2016/0085674), recites flushing data from cache to persistent storage based on a flushing threshold and flush rate associated with the amount of dirty data in the cache. The prior art 
The reasons for allowance of claim 1
The reasons for allowance of claim 9 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “the buffer threshold is a predetermined amount of buffer space occupied by file data in the at least one buffer segment for a write operation to the persistent storage node; the at least one buffer segment has a serialized set of buffer positions; the file data in the at least one buffer segment includes a plurality of file block sizes from the plurality of data requests; and each file block of the file data in the at least one buffer segment is assigned to at least one buffer position using a caching algorithm; … determining, based on the commit time value satisfying the delay threshold, a time-based data commit trigger for the at least one buffer segment, wherein the time-based data commit trigger is set independently of a current amount of buffer space occupied by aggregate data elements in the at least one buffer segment; and moving, responsive to a first data commit trigger, aggregate data elements from the at least one buffer segment to the persistent storage node.” Claim 9 is deemed allowable for similar reasons as presented for claim 1.
The reasons for allowance of claim 17
Dependent claims 2-8, 10-16, and 18-20 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramalingam (US 2016/0283116) – Paragraph [0017] wherein buffer partitioning for aggregated write streams is disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135